DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim(s) 1 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US Publication 2016/0354108 also published as JP 2016221081 which was listed in the IDS filed on 9/22/22).
Claim 1, Nakano et al teaches a medical device configured for use in an atherectomy procedure in a vessel of a patient (see for example paragraph 0003 and 0048), the medical device comprises: an elongated drive shaft 60; a rotational device 20 (rotation shown for example in figures 3B-3C) coupled to a distal end of drive shaft 60 (see fig. 2) and configured to rotate an engage material in a patient vessel while rotating (see for example 0052-0053); a motor 178 coupled to the proximal end of the shaft to rotate the tip member (see for example paragraph 0092); and a control unit 120 configured to control a motor state (activation mode) by outputting a current signal to accelerate/decelerate the motor based on a feedback signal, wherein if the control unit 120 receives information from measurement unit 130 that a resistance acting on the drive shaft and an incision section 40 found in rotational device 20.
Nakano et al does not specifically call the resistance encountered by the incision section and drive shaft a “stall condition” (claim 1 has not provided any description about the “stall condition”). Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to interpret the resistance acting of the incision section 40 and drive shaft 60 as a stall condition, since as described by Nakano et al the rotational device 20 does not move as programmed and the motor is decelerated instead of being stopped due to the incision section encountering a resistance greater than a predetermined threshold value.
Claim 5, Nakano et al discloses for example in paragraph 0131 how the rotational frequency (speed) is reduced when a resistance is encountered that is greater than a predetermined value. It is well known to one person of ordinary skill in the art that the speed is directly proportional to the applied voltage. Therefore, if the speed of the motor is reduced so is the voltage.

Claim(s) 4, 6-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US Publication 2016/0354108) and Tal et al (US Publication 20120130410, also published as JP 2014500761 which was listed in the IDS filed on 9/22/22).
Claim 4, the difference between the teachings of Nakano et al and claim 4 is that although Nakano et al teaches decelerating the motor when resistance is encountered (stall condition), they do not describe how the deceleration if being performed.
However, Tal et al teaches a vascular treatment device that comprises a motor driver circuit 72; a reversible motor 70; an intraluminal member 22 rotated by the motor; and a load sensor 76 that detects a load based on current sensor 74, wherein the motor control drive circuit 72 reverses rotation of the motor based on the feedback information from load sensor 75 (see for example paragraph 0039).
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to reverse the direction of rotation of  the motor in the medical device taught by Nakano et al as described by Tal et al, since as Tal et al describes in paragraph 0011, the reversal in the direction of rotation of the motor can prevent the medical device from damaging the vessel (vein or artery) in case the device because entangled inside the vessel.
Claims 6 and 10, Tal et al describes for example in paragraphs 0039-0040 how the control drive circuit 72 adjust the direction of rotation of the motor based on the comparison between detected motor feedback and preprogrammed data.
Claims 7, 8, and 18, Tal et al teaches the control drive circuit 72 adjusting the direction of rotation based in part on the motor current detected by sensor 74 and the position of the motor which translates into the position of the medical device.
Claims 11 and 17, as described above with respect to the rejection of claim 1, the prior art teaches a control unit for controlling a medical device during an atherectomy procedure in a patient’s vessel. Additionally, as described above in the rejection of claim 6, the motor controller includes preprogrammed parameters that are used to control operation of the motor. 
Claims 12 and 13, Tal et al describes for example in paragraph 0038 how the motor drive circuit 72 determines the load on the motor based on a detected speed signal and based on a that detected feedback, a state of the motor is determined.
Claims 14, 15, and 19, Tal et al describes in paragraphs 0038 and 0040 how the motor drive circuit 72 can have preprogrammed motor parameters such as desired torque, current and/speed to control operation of motor 70; and during operation od the medical device, the motor drive circuits receives real time speed information to determine proper operation of the motor based on the comparison between preprogrammed parameters and real time parameters.
Claim 16, Tal et al describes for example in paragraph 0041 how a computer and memory are used to preprogram a series of motor parameters in the medical device.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al and Tal et al as applied to claims 4, 6 above, and further in view of Krause et al (US Patent 5602449).
Claim 9, Nakano/Tal et al describes the use of the position as well as the current of the motor to control operation of the medical device. The combination Nakano et/Tal et al fail to describe a control unit determining a motor speed signal based on a detected position of the motor.
However, even though determining a speed signal based on a position signal is well understood in the art (the speed signal can easily be determined by taking the derivative of the position), Krause et al is presented herein to show that a speed signal can be determined based on a detected position signal.
Krause et al teaches a motor controlled medical/surgical device comprising a motor 10, a plurality of Hall Effect sensor 14 for detecting the motor position; a PWM driver for controlling the speed of the motor; a controller 16 for determining the speed of the motor based on the detected position signal outputted by sensors 14, see for example col. 5 lines 21-27. Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a mathematical calculation (derivative) to determine the speed of a motor based on a detected position signal, since this set up would allow the medical device to be simpler because less sensors. 
Claim Objections
Claims 2-3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although, all the prior art documents used in the rejection of claims 1 and 4-19 describe detecting the speed of the motor to control deceleration of said motor when a specific condition is encountered. The prior art of record does not describe a stall condition being detected when the speed of the motor reaches or exceeds a threshold value as recited in claim 2. Additionally, the prior does not teach outputting a control signal to decelerate the motor when the detected speed of the motor reaches or exceeds a threshold value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 describe other medical/surgical motor devices that used to clear a patient’s vessel such as veins and arteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846